DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  in claim 3, line 3, “0,1” seems to be a typo which should have been --0.1--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al (US 2009/0081512) in view of Zhang (US 6,432,586).
Blanchard shows the method claimed including cutting of a separator foil/sheet (100) for an electrode assembly for a battery/fuel cell wherein the cutting including a laser cutting with a laser beam emitted by an ultrashort pulse laser (para 0052) wherein the laser beam is propagated in a propagation direction, i.e., in the z-direction, being linearly polarized in a vertical direction, i.e., in the x-direction, and cutting the foil/sheet in one or more cutting directions. Also, see Figures 1B, and para [0056] and [0096]. But, Blanchard does not show the foil/sheet (100) contains a polymer layer and a ceramic layer as claimed. 
 Zhang shows a battery electrode assembly including a foil/separator (16) which is known to contain a polymer layer (24) and a ceramic layer (22) that provides an effective and improved high energy rechargeable battery. 
In view of Zhang, it would have been obvious to one of ordinary skill in the art to adapt Blanchard with the fuel/battery cell having a separator/sheet that contains a polymer layer and a ceramic layer that is known to provide a high energy efficient fuel/battery cell known in the art. 
With respect to claim 2, Blanchard further shows the ultrashort laser having a pulse duration less than 100 ps (para 0052). 
With respect to claim 3, Blanchard further shows the laser frequency of less than 1 MHz (para 0050).
With respect to claim 4, Blanchard further shows the laser wavelength of 400 nm (para 0050).
With respect to claims 5-8, Blanchard shows the laser propagation that is oriented along the propagation direction, the z-direction, and along the vertical direction, the x-direction, that is aligned within the same plane of a laser cut made in the foil/sheet, including the sheet/separator of Zhang having the polymer and the ceramic layer, along the propagation direction including the vertical direction, i.e., along the x-direction orthogonal to the z-direction. Also see Figure 1B. The laser beam is also be oriented in the vertical direction that is parallel to the cutting direction to make a cut along the vertical direction. 
With respect to claims 13-15, Zhang shows the electrode assembly for a battery cell having the separator (16) wherein the battery would be used in various applications including claimed applications of the evs (electric vehicles) or other consumer products as known in the art.  
Claims 9-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Zhang as applied to claims 1-8 and 13-15 above, and further in view of Dunsky et al (US 6,791,060) and Shiozaki et al (US 2006/0109874).
Blanchard in view of Zhang shows the method claimed except for a diffractive optical element. 
Dunsky shows it is known to provide a laser with a diffractive optical element (90) for shaping a laser beam into a desired beam profile as the laser beam passes through the diffractive optical element (also, see Abstract).
Shiozaki also shows it is known to provide a lase with a diffractive optical element (Figure 4) that is known to provide a prolonged laser focal depth that allows to bore a deep and constant cut/hole without generating heat affected zone in the surrounding regions (also see para 0002).  
In view of Dunsky and Shiozaki, it would have been obvious to one of ordinary skill in the art to adapt Blanchard, as modified by Zhang, with a diffractive optical element arranged between the laser and the separator foil so that the laser beam is appropriately diffracted to provide high quality cuts in the foil without creating undesired heat affected zones in the surrounding areas outside of the cuts. 
With respect to claim 10, Dunsky further shows shaping a Gaussian intensity laser beam into a uniform intensity flat-hat distribution. Column 3, lines 54-59.
With respect to claim 11, Shiozaki further shows the diffractive optical element having a focusing lens that provides a diffractive pattern as illustrated in Figure 4.
With respect to claim 12, Blanchard shows the laser beam having a spot size of about 20 um wherein a hole/cut made in the sheet is about 60 um (para 0115) which is about 3 times larger than the beam spot, and it would have been obvious to one of ordinary skill in the art to improve the cutting of the sheet/separator, with the diffractive optical element as taught in Dunsky and Shiozaki, having the diameter of the laser beam on the surface of the separator to be in the range of 3-5 time of the laser spot size to make the cuts or holes in the separator as desired by the user.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761